
	

115 S3495 IS: LNG Permitting Certainty and Transparency Act
U.S. Senate
2018-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3495
		IN THE SENATE OF THE UNITED STATES
		
			September 25, 2018
			Mr. Barrasso introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To provide certainty with respect to the timing of Department of Energy decisions to approve or
			 deny applications to export natural gas, and for other purposes. 
	
	
 1.Short titleThis Act may be cited as the LNG Permitting Certainty and Transparency Act. 2.Action on applications to export liquefied natural gas (a)Decision deadlineFor proposals that must also obtain authorization from the Federal Energy Regulatory Commission or the Maritime Administration to site, construct, expand, or operate liquefied natural gas export facilities, the Secretary of Energy (referred to in this Act as the Secretary) shall issue a final decision on any application for the authorization to export natural gas under section 3(a) of the Natural Gas Act (15 U.S.C. 717b(a)) not later than 45 days after the later of—
 (1)the conclusion of the review to site, construct, expand, or operate the liquefied natural gas export facilities required by the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or
 (2)the date of enactment of this Act. (b)Conclusion of reviewFor purposes of subsection (a), review required by the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) shall be considered concluded when the lead agency—
 (1)for a project requiring an Environmental Impact Statement, publishes a Final Environmental Impact Statement;
 (2)for a project for which an Environmental Assessment has been prepared, publishes a Finding of No Significant Impact; or
 (3)determines that an application is eligible for a categorical exclusion pursuant to National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) implementing regulations.
				(c)Judicial review
 (1)In generalExcept for review in the Supreme Court, the United States Court of Appeals for the District of Columbia Circuit or the circuit in which the liquefied natural gas export facility will be located pursuant to an application described in subsection (a) shall have original and exclusive jurisdiction over any civil action for the review of—
 (A)an order issued by the Secretary with respect to such application; or (B)the failure of the Secretary to issue a final decision on such application.
 (2)OrderIf the Court in a civil action described in paragraph (1) finds that the Secretary has failed to issue a final decision on the application as required under subsection (a), the Court shall order the Secretary to issue the final decision not later than 30 days after the order of the Court.
 (3)Expedited considerationThe Court shall— (A)set any civil action brought under this subsection for expedited consideration; and
 (B)set the matter on the docket as soon as practicable after the filing date of the initial pleading. (4)TransfersIn the case of an application described in subsection (a) for which a petition for review has been filed—
 (A)upon motion by an applicant, the matter shall be transferred to the United States Court of Appeals for the District of Columbia Circuit or the circuit in which a liquefied natural gas export facility will be located pursuant to an application described in section 3(a) of the Natural Gas Act (15 U.S.C. 717b(a)); and
 (B)the provisions of this section shall apply.  